 



Exhibit 10.26
Terayon Communication Systems, Inc.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
       As an employee of Terayon Communication Systems, Inc., a Delaware
corporation, and/or any of its subsidiaries or affiliates (together, the
“Company”), and as a condition of my employment by the Company and in
consideration of the compensation now and hereafter paid to me, I agree to the
following:

1.   Maintaining Confidential Information.

  (a)   Company Information. I agree at all times during the term of my
employment and thereafter to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation, without the written authorization of the Board of Directors of the
Company, any trade secrets, confidential knowledge or data, proprietary
materials, or other proprietary information of the Company. By way of
illustration and not limitation, such proprietary materials and information
shall include proprietary and/or confidential materials and information relating
to software, test data, protocols, assay components, procedures and
formulations, products, processes, know-how, designs, formulas, methods,
developmental or experimental work, improvements, discoveries, plans for
research, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, and information regarding the skills and compensation of other
employees of the Company.     (b)   Former Employer Information. I agree that I
will not, during my employment with the Company, improperly use or disclose any
proprietary information or trade secrets of my former or concurrent employers or
companies, if any, and that I will not bring onto the premises of the Company
any unpublished documents or property belonging to my former or concurrent
employers or companies unless consented to in writing by said employers or
companies.     (c)   Third Party Information. I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use in only for
certain limited purposes. I agree that I owe the Company and such third parties,
both during the term of my employment and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation (except in a manner that is
consistent with the Company’s agreement with the third party) or use it for the
benefit of anyone other than the Company or such third party (consistent with
the Company’s agreement with the third party.)

2.   Assignment of Inventions and Original Works.

  (a)   Inventions and Original Works Retained by Me. I have attached hereto as
Exhibit A a complete list of all inventions, original works or authorship,
developments, improvements, and trade secrets, relating in any way to the
Company’s present or anticipated business, that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company, that I consider to be my property or the
property of third parties and that I wish to have excluded from the scope of the
Agreement. If disclosure of an item in Exhibit A would cause me to violate any
prior confidentiality agreement, I understand that I am not to list such in
Exhibit A but am to inform the Company that all items have not been listed for
that reason. A space is provided on Exhibit A for such purposes. If no list is
attached, I represent that there are no such items.

 



--------------------------------------------------------------------------------



 



  (b)   Inventions and Original Works Assigned to the Company. I agree that I
will make prompt written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and will assign to the Company all my
right, title and interest in and to any ideas, inventions, compositions of
matter, original works of authorship, developments, improvements or trade
secrets which I solely or jointly conceive or reduced to practice, during the
period of my employment with the Company. I recognize that the Agreement does
not require assignment of any invention which qualifies fully for protection
under Section 2870 of the California Labor Code (hereinafter “Section 2870”),
which provides as follows:

  (1)   Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

  (a)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer;     (b)   Result from any work
performed by the employee for the employer.

  (2)   To the extent a provision in an employment agreement proports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

     I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined by
the United States Copyright Act (17 U.S.C., Section 101).

  (a)   Inventions and Original Works Assigned to the United States. I agree to
assign to the United States government all my right, title and interest in and
to any and all inventions, original works of authorship, developments,
improvements or trade secrets whenever full title to same is required to be in
the Untied States by a contract between the Company and the United States or any
of its agencies.     (d)   Obtaining Letters Patent, Copyright Registrations and
Other Protections. I will assist the Company in every proper way to obtain and
enforce the United States and foreign proprietary rights relating to any and all
inventions, original works or authorship, developments, improvements, or trade
secrets of the Company in any and all countries. To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearing as a witness) the Company may reasonably request for use in applying
for, obtaining, perfecting, evidencing, sustaining and enforcing such
proprietary rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such proprietary rights to the Company or its
designee. My obligation to assist the company with respect to proprietary rights
in any and all countries shall continue beyond the termination of my employment,
but the Company shall compensate at a reasonable rate after my termination for
the time actually spent by me at the Company’s request on such assistance.

     In the event the Company is unable for any reason, after reasonable effort,
to secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized

 



--------------------------------------------------------------------------------



 



officers and agents as my agent and attorney in fact, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company and all claims of any nature whatsoever which I now or
may hereafter have for infringement of any and all proprietary rights assigned
to the Company.
(e) Obligation to Keep the Company Informed. In addition to my obligations under
paragraph 2(b) above, during the period of my employment and for one year after
termination of my employment for any reason, I will promptly disclose to the
Company fully and in writing all patent applications filed by me on my behalf.
At the time of each such disclosure, I will advise the Company in writing of any
inventions that I believe fully qualify for protection under Section2870; and I
will at that time provide the Company in writing all evidence necessary to
substantiate that belief. I understand that the Company will keep in confidence
and will not disclose to third parties without my consent any proprietary
information disclosed in writing to the Company pursuant to the Agreement
relating to inventions that qualify for protection under Section 2870; will
preserve the confidentiality of any invention that does not qualify for
protection under Section 2870. I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all proprietary information developed by me and
all inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

  3.   No Conflicting Employment: No Inducement of Other Employees.

     I agree that during the period of my employment by the Company I will not,
without the Company’s express written consent, engage in any other employment or
business activity directly related to the business in which the Company is now
involved or becomes involved, nor will I engage in any other activities which
conflict with my obligations to the Company. For the period of my employment by
the Company and for one (1) years after the date of termination of my employment
by the Company, I will not induce any employee of the company to leave the
employment of the company.

  4.   No Conflicting Obligations.

     I represent that my performance of all terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.

  5.   Return of Company Documents and Materials.

     When I leave the employ of the Company, I will deliver to the Company (and
will not keep in my possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, software,
test data, protocols, assay components, or other property, together with all
copies, thereof (in whatever medium recorded belonging to the Company, its
successors or assigns. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company’s termination statement
for technical and management personnel.

 



--------------------------------------------------------------------------------



 



I have been informed and acknowledge that the unauthorized taking of Company’s
trade secrets

  (I)   could result in civil liability under California Civil Code
Section 3426, and that, if willful, could result in an award for triple the
amount of the Company’s damages and attorney’s fees; and     (II)   is a crime
under California Penal Code Section 444(c), punishable by imprisonment for a
time not exceeding a year, or by a fine not exceeding five thousand dollars
($5,000), or by both.

6.   Notification of New Employer.

     In the event that I leave the employ of the Company, I hereby consent to
the notification of my new employer of my rights and obligations under this
Agreement.

7.   Legal and Equitable Remedies.

     Because my services are personal and unique and because I may have access
to and become acquainted with the proprietary information of the Company, the
Company shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief, without bond,
without prejudice to any other rights and remedies that the Company may have for
a breach of Agreement.

8.   General Provisions.

(a) Not an Employment Contract. I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
the Company, nor shall it interfere in any way with my right or the company’s
right to terminate my employment at any time, with or without cause.
(b) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and constructed according to the laws of the State of California. I
hereby expressly consent to the personal jurisdiction of the state and federal
courts located in Santa Clara County, California for any lawsuit filed there
against me by the Company arising from or relating to this Agreement.
(c) Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and me relating to the
subject matter hereof and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by both the
Company and me. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.
(d) Severability. If one or more of the provisions in the Agreement are deemed
unenforceable by law, such provisions shall be deemed severed from the Agreement
and the remaining provisions will continue in full force and effect.
(e) Successors and Assigns. This Agreement will be binding upon heirs,
executors, administrators and other legal representatives and will not be for
the benefit of the Company, its successors and its assigns.
(f) Survival. The provisions of this Agreement shall survive the termination or
my employment and the assignment of this Agreement by the company to any
successor in interest or other assignee.

 



--------------------------------------------------------------------------------



 



(g) Waiver. No waiver by the company of any breach of this Agreement shall be a
waiver of any proceeding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
This Agreement shall be effective as of the first day of my employment with the
Company, which is July 25, 2005.
I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

     
Dated: July 27, 2005.
  /s/ Matthew J. Aden
 
   
 
  Signature
 
   
ACCEPTED AND AGREED TO:
  Matthew J. Aden
 
   
 
  Name of Employee
 
   
Terayon Communication Systems, Inc.
     
By: /s/ Mark Richman
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Terayon Communication Systems, Inc.
4988 Great America Parkway
Santa Clara, CA 95054
Gentlemen:

  1.   The following is a complete list of all inventions, original works of
authorship, developments, improvements, and trade secrets, relating in any way
to the present or anticipated business of Terayon Communication Systems, Inc.
(the “Company”) that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my engagement by the Company:     à  
No inventions or improvements.     à   See below.     à   Due to confidentiality
agreements with prior employer, I cannot disclose certain inventions that would
otherwise be included on the above-described list.     à   Additional sheets
attached.     2.   I propose to bring to my employment the following devices,
materials and documents of a former employer or other person to whom I have an
obligation of confidentiality that are not generally available to the public,
which materials and documents may be used in my employment pursuant to the
express written authorization of my former employer or such other person (a copy
of which is attached hereto):     à   No inventions or improvements.     à   See
below.     à   Additional sheets attached.

     
Date:                                         ,                    .
  Very truly yours,
 
   
 
   
 
  Employee

 